Citation Nr: 0805366	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 to February 1955.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
rating decision by the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) which declined to 
reopen the veteran's claim.  In June 2006, a Travel Board 
hearing was held before the undersigned.  A transcript of 
that hearing is associated with the claims file.  A July 2007 
Board decision reopened the veteran's claim and remanded the 
case for further development.


FINDING OF FACT

The veteran is not shown to have any current disability that 
is a residual of a cold injury to his feet.


CONCLUSION OF LAW

Service connection for residuals of a cold injury to the feet 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

                                                                                                                                                                                                                                                      
As was noted above, a  July 2007 Board decision reopened the 
claim, and remanded it for additional development of medical 
evidence.  A July 2004 letter, provided notice that was 
essentially compliant with the VCAA notice requirements 
outlined above.  Significantly, what is necessary to 
establish the underlying claim is competent evidence that he 
has a current disability that is related to a cold injury in 
service.  The veteran was advised of this several times 
throughout the appeals process, including at the Travel Board 
hearing (see p. 14 of hearing transcript), when he 
acknowledged he was aware of what was necessary to 
substantiate his claim, and would secure such evidence.  A 
March 2006 letter provided notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  He has had ample time to 
respond/supplement the record.  The claim was re-adjudicated 
after all essential notice was given.  See October 2007 
(issued) supplemental statement of the case (SSOC).

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) were associated with his claims file, and 
pertinent private treatment records have been secured.  VA 
arranged for examinations in October 2005 and (pursuant to 
the Board's remand) in August 2007.  He has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of this claim.

II.	Factual Background

The veteran's service records show that he served in Korea, 
including in winter.  His SMRs do not show any complaints, 
findings, or diagnosis pertaining to a cold injury to the 
feet.  On February 1955 service separation examination the 
veteran's lower extremities, feet, skin and lymphatic, 
vascular system, and neurologic system were all found to be 
normal on clinical evaluation.   

The veteran's initial claim seeking service connection for 
residuals of cold injury to the feet was received in February 
1973.  He reported that he had residuals of frozen feet since 
1955; that he received no treatment for frozen feet while in 
Korea; and that he did not know what his problem was, but 
self-treated it until 1972, when he saw a private physician.  
A February 1973 private physician's statement notes "history 
of cold damage to feet"; starting with onset of cold 
weather; that findings included blanching and pain in his 
feet when exposed to cold and loss of heel fat pads; that the 
veteran had been previously seen on one occasion in November 
1972; and that the diagnosis was Raynaud's syndrome with 
absorption heel fat pads.

In a June 2001 dated (May 2004 received) statement, the 
veteran stated that his feet sweat easily and emit a foul 
odor.  He attributed the symptoms to cold exposure in Korea.  
The veteran reported that he received treatment at the 
Beckley VAMC soon after service discharge.  The RO sought all 
records of treatment the veteran received at that facility.  
None prior to 2002 were received.  Statements from his wife, 
sisters and a medic who served with the veteran all attest 
that he has residuals of a cold injury to his feet.

An August 2004 letter from a private osteopath notes his the 
veteran's history of chronic foot problems and that:

"[The veteran] attributes his chronic foot problems to 
the cold exposure he experienced while in Korea stating 
that he had no such problems until suffering the cold 
injury".

Treatment records from a Family Health Center (where the 
osteopath apparently practices) include an August 2004 
progress report which shows a diagnosis of "dermatitis of 
the feet, suspect related to chronic neuropathy due to cold 
injury".  The veteran advised the osteopath that he had 
sustained a cold injury to the feet in Korea, and that 
shortly thereafter a VA physician told him he had "some 
chronic cold related injury to the feet.  The examiner 
reported findings on physical examination of the feet, but 
did not identify any specific pathology as a cold injury 
residual.  

A September 2005 letter to the veteran from another osteopath 
at the Family Health center states, in pertinent part:

"Have briefly researched frostbite.  It does seem that 
once you have been frostbitten, which I understand 
happened to you during the Korean War, that this is 
something that is an irreversible process and you can 
expect for the rest of your life to be extremely 
sensitive to cold and that there is not really any 
therapy available for this except to make sure that you 
keep your feet as warm as possible".

On October 2005 VA examination, the veteran stated "my feet 
got pretty cold two or three times in Korea and I had to warm 
them up."  He reported that his feet turn very white, 
particularly in cold weather.  He stated that in service he 
treated his feet by soaking his feet in warm water and 
warming them at room temperature.  Postservice he soaked his 
feet in diluted embalming fluid.  He reported that he 
experiences paresthesias, numbness, burning pain, excessive 
sweating of both feet and toes, changes in skin color and 
skin thinning, and arthritic joint stiffness and edema of 
both feet; he denied recurrent fungal infections;.  

Examination of the feet revealed, skin color was pink to 
purple and turned purple on dangling for just a few minutes.  
The left foot was mildly edematous (the examiner noted that 
this was mainly from an old left ankle sprain).  Both feet 
were warm and dry to the touch.  There was no atrophy of 
either foot.  Skin texture was smooth; and there were no 
ulcerations.  There was decreased hair growth.  No fungal or 
other infections or scars were noted.  Nails on each foot 
were normal.  Neurological examination of each foot was 
normal.  There was no decreased sensation of either foot.  
Orthopedic examination found no pain or stiffness of any 
joint affected by cold injury.  There was no deformity or 
swelling of any joints.  Range of motion of all joints in the 
feet was normal.  Strength of ligaments in the attached areas 
was normal.  There was no pes planus.  There was no callus.  
There was no pain on manipulation of joints.  There was no 
tissue loss of digits or other affected parts.  Vascular 
examination revealed pulses to be normal in each foot and 
ankle.  The examiner noted that there was no evidence of 
Raynaud's phenomenon.  X-rays of both feet showed calcaneal 
spurs to be present.  The diagnosis was calcaneal spurs of 
both feet with minor degenerative joint disease change of the 
first metatarsophalangeal joint bilaterally.  The examiner 
opined:

"Examination of the feet and toes was normal with no 
evidence of any cold injury.  The veteran more likely 
than not is NOT suffering from cold injury to his feet 
or toes".

At the June 2006 Travel Board hearing, the veteran's 
testimony reiterated his accounts of exposure to cold 
elements during the Korean War.

In a July 2006 letter (with a copy of an article from 
"Wilderness Medicine" addressing cold injuries/frostbite 
and its long-term effects attached) Dr. J.W. states:

"[The veteran] experienced frostbite while in Korea.  As 
would be expected he has continuing symptoms.  He has 
worsening symptoms in cold weather.  Actually many of the 
studies of frostbite were done with Korean veterans 
because so many of them suffered with this problem.  I 
have no doubt that [the veteran's] symptoms are a direct 
result of his experience while on active duty".

On August 2007 VA examination, the veteran reported that he 
was exposed to cold weather in Korea.  He stated that he was 
told in 1972 (by his then primary care provider who has since 
died), that he had bilateral feet frostbite.  He reported 
complaints that he has sensitivity to cold, excessive 
sweating of both of the feet, bilateral numbness and burning 
of the feet, bilateral ankle edema as well as foot swelling, 
and thickening skin in both feet, and has bilateral foot pain 
in winter.
Physical examination revealed, that the color of the 
veteran's feet was normal, and that both feet were warm and 
dry.  There was no edema of ankles or feet.  Foot texture was 
normal; there was no ulceration.  There was no hair growth.  
There was no evidence of fungus or other infection of the 
feet or toenails, and there were no missing toenails.  
Reflexes were 1+ bilaterally and equal.  There was no 
weakness of the feet, and no atrophy.  X-rays of the feet 
revealed degenerative changes.  The diagnosis was old injury 
exposure without residuals.  The examiner opined:

"On the basis of C-file review, history, as well as 
physical examination, the veteran has had a history of 
exposure to cold injury, but objectively, I have not seen 
any findings.  I reviewed the cold injury diagnosis and 
management of long-term sequelae published by Veterans 
Health Initiative which was revised in March 2002.  
According to this book on page 53, it was important that 
[the] VA medical practitioner examining and caring for 
veterans to have experience with cold injuries, be 
familiar with recognized long-term and developed sequelae, 
including peripheral neuropathy, skin cancer, and 
frostbite scars (which appear especially on the heels and 
earlobes), arthritis in involved areas, chronic tinea 
pedis, high arches occurring from intrinsic muscle 
contracture, stiff toes and hammertoes, nocturnal pain, 
and cold sensitization.  On the basis of this book, the 
veteran has no neuropathy, skin cancer in cold injury 
exposure areas, arthritis in involved both feet and toes, 
chronic tinea pedis, high arch occurring from intrinsic 
muscle contracture, stiff toes and hammer toes, [or] 
nocturnal pain.  The veteran has cold sensitization which 
is a subjective complaint.  Objectively, the veteran's 
temperature, pinprick, and touch sensations are intact to 
both of his feet.  I reviewed the letters of Dr. Wright 
and the literature submitted.  From his literature, I 
reviewed pictures that were involved with acute cold 
injury exposure.  The veteran has had history of cold 
injury exposure back in 1953/1954, but he has no objective 
evidence of long-term sequelae.  I also reviewed the C&P 
examination done by Dr. [G.F.] on October 25, 2005, and he 
made an opinion that examination of feet and toes are 
normal with no evidence of any cold injury, and I do not 
agree with him because the veteran has had cold injury 
exposure, but he has no long-term sequelae.  X-ray of feet 
revealed degenerative changes, which is more likely age 
related".
III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The veteran served in Korea in the winter during the Korean 
Conflict era, and it may be conceded that he had some level 
of cold exposure in service.  The next threshold question to 
be addressed is: Does the veteran have any current disability 
entity of the feet that is consistent with (can be considered 
to be) residuals of a cold injury to the feet.  Absent 
evidence of such disability there is no valid claim of 
service connection.  See Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  This is a medical question, and there is apparently 
conflicting medical evidence on this point.  

Private care providers (in 1973, 2004, and 2005) have 
suggested that the veteran has current cold injury residual 
disability.  Notably, while in 1973 the osteopath gave a 
diagnosis of Raynaud's and noted loss of fat pads, there have 
been no such findings or diagnosis since.  The 2005 VA 
examiner found no evidence of Raynaud's.  While in 2004 2005 
private providers opined that the veteran has residuals of 
cold injury, they did not identify such residuals, i.e., 
indicate what specific finding/pathology is related to cold 
injury.  

In contrast both the 2005 and the 2007 VA examiners conducted 
a detailed examination of the veteran and reviewed the 
record.  While they appear to differ as to whether the 
veteran indeed suffered a cold injury to the feet in service, 
they agree that there is no current pathology that is 
identifiable as a residual of such injury.  Because they 
reviewed the file, reported their complete examinations of 
the veteran, and gave supporting rationale (e.g., attributed 
pathology found such as degenerative changes to the aging 
process, and noted the absence of such cold-injury related 
pathology as Raynaud's), the Board finds their opinions more 
probative, and persuasive.  See Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  As the veteran and his wife and sister are 
laypersons, their opinions that he has residuals of a cold 
injury to his feet in service are not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
former medic who has also provided a supporting statement 
reports what the veteran told him, and does not indicate that 
his supporting statement was based on examination of the 
veteran.  

In light of the foregoing, the Board concludes that it is not 
shown that the veteran has any current disability entity that 
is a residual of a cold injury in service.  That a condition 
or injury occurred in service alone is not enough to 
establish ; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998). Accordingly, the claim of service connection for 
residuals of cold injury of the feet must be denied.  See 
Brammer, supra.  


ORDER

Service connection for residuals of a cold injury to the feet 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


